          Case 0:21-cv-00125-SWS Document 34-3 Filed 08/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                                )
a Delaware corporation,                             )
                                                    )
         Plaintiff,                                 )
                                                    )
v.                                                  )    Civil Action No. 21-CV-125-S
                                                    )
PAUL D. MCCOWN,                                     )
MCCOWN ENTERPRISES, LLC,                            )
                                                    )
         Defendants.                                )


     [PROPOSED] ORDER GRANTING NON-PARTY CENTRAL BANK & TRUST’S
                      MOTION TO QUASH SUBPOENA


         THIS MATTER comes before the Court on the Motion to Quash Subpoena (the “Motion”)

filed by Non-Party Central Bank & Trust (“CB&T”). The Court, having reviewed the record, the

matter being fully briefed, and being otherwise fully advised, finds that:

         1.      On July 29, 2021, Plaintiff Ria R Squared, Inc. issued a Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (the

“Subpoena”) on Non-Party CB&T;

         2.      The Subpoena seeks fourteen separate categories of documents from CB&T;

         3.      The Subpoena implicates the disclosure of confidential and proprietary information

in violation of FED. R. CIV. P. 45(d)(3)(A)(iii);

         4.      The Subpoena constitutes an undue burden on CB&T pursuant to FED. R. CIV. P.

45(c)(3)(A)(iv);




115203087.1
           Case 0:21-cv-00125-SWS Document 34-3 Filed 08/10/21 Page 2 of 2




          5.       The Subpoena seeks to circumvent this Court’s Second Order1 denying additional

discovery directed to Wyoming Catholic College; and

          6.       The Subpoena is duplicative of a separate subpoena already served on Susan

Gleason in this matter.

          Based on the foregoing findings, it is hereby ORDERED that:

          Non-Party Central Bank & Trust’s Motion to Quash Subpoena is GRANTED; and the

Subpoena is QUASHED pursuant to FED. R. CIV. P. 45(c)(3)(A).

          DATED this __ day of August, 2021.
                                                       BY THE COURT:



                                                       __________________________________________
                                                       Scott W. Skavdahl
                                                       United States District Judge




1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


115203087.1
